





Exhibit 10.13




Without prejudice and subject to contract
    




DATED 15 MAY 2020




AFFILIATED MANAGERS GROUP LIMITED
as Company


HUGH P. B. CUTLER
as Employee


SETTLEMENT AGREEMENT






--------------------------------------------------------------------------------


Without prejudice and subject to contract
    












DATED    15 MAY 2020


PARTIES


(1)
AFFILIATED MANAGERS GROUP LIMITED (company no 06481795) whose registered office
is at 5th Floor 35 Park Lane, London W1K 1RB (the “Company”)



(2)
HUGH P. B. CUTLER of [ADDRESS] (the “Employee”)



BACKGROUND


(A)
Without any admission of liability, the Company has agreed to settle all claims
and potential claims that the Employee has or may have arising out of the
Employee’s employment and/or the Employee’s directorships and/or other offices
and/or their termination.



OPERATIVE PROVISIONS


1
DEFINITIONS



In this Agreement the definitions set out in Schedule 1 (Definitions) apply.


2
TERMINATION



2.1.
The Employee’s employment will terminate on the Termination Date by reason of
redundancy and by entering into this Agreement the Employee and the Company
agree that any required notice of termination pursuant to the Contract of
Employment has been provided.



3
ARRANGEMENTS PRIOR TO TERMINATION



3.1.
During the Employee’s employment up to the Termination Date the Employee
continues to be bound by and will comply with all the terms of the Contract of
Employment save to the extent varied by this Agreement.



3.2.
The Company will:



(a)
pay the Employee his salary and other contractual benefits up to and including
the Termination Date in the usual way;

(b)
as appropriate, make either a payment to the Employee in lieu of any holiday
entitlement that he has accrued but not used prior to the Termination Date, or a
deduction from the Employee's final salary payment in respect of any holiday
that he has taken in excess of his accrued entitlement as at the Termination
Date, in each case as further subject to Clause 4.1(g).



These payments and benefits are subject to tax and employee National Insurance
contributions at the appropriate rates. The Employee’s P45 will be issued to
him.


3.3.
Save as set out in this Agreement the Employee has no other entitlements to
salary or any contractual or other benefits from the Company or any Group
Company.



3.4.
Prior to the Termination Date, the Employee (i) will carry out an orderly and
appropriate handover of his duties and responsibilities and assist generally
with handover arrangements, as reasonably required by the Company or any Group
Company, and (ii) will cooperate with and adhere to any legal, regulatory, or
other compliance requirements applicable to him, the Company or any Group
Company.



4
GARDEN LEAVE



4.1.
During the period from 11 May 2020 to the Termination Date (the “Garden Leave
Period”):



(a)
the Employee’s current terms and conditions of employment continue to apply
(except as expressly varied by this Agreement). To avoid doubt, these shall
include (but not be limited to) the Employee’s implied obligations of good
faith, fidelity and confidentiality;






--------------------------------------------------------------------------------

Without prejudice and subject to contract
    














(b)
the Company is under no obligation to provide any work to, or vest any powers
in, the Employee, and the Employee has no right to perform any services for the
Company or any Group Company;



(c)
except for any periods of holiday, the Employee will remain reasonably available
during normal working hours in case the Company wishes him to undertake some
work within his skill competencies or to obtain some information relating to the
business of the Company or any Group Company which is within his knowledge or
under his control or to assist in handover arrangements in accordance with
Clause 3.4;



(d)
the Employee will not attend any premises of the Company or any Group Company
without the Company’s prior written consent;



(e)
the Employee will not contact or deal with (or attempt to contact or deal with)
any officer or employee of the Company or any Group Company without the
Company’s prior written consent;



(f)
the Employee will not contact or deal with (or attempt to contact or deal with)
any client, customer, supplier or other business contact of the Company or any
Group Company without the Company’s prior written consent; and



(g)
the Employee is deemed to have taken any accrued but unused holiday entitlement
at the end of the Garden Leave Period.



5
RE-SIGNING



5.1.
The Employee will:



(a)
re-sign this Agreement; and



(b)
procure that the Adviser re-signs the certificate at Schedule 5 (Certificate
from the Independent Legal Adviser).

The re-signed Agreement and re-signed Adviser’s certificate must re-signed no
earlier than two working days before the Termination Date and no later than five
working days after the Termination Date. The re-signed Agreement and re-signed
Adviser’s certificate must be received by the Company within the same time
frame.


6
COMPENSATION



6.1.
Subject to and conditional on:



(a)
receipt by the Company of:



(i)
this Agreement signed by the Employee;



(ii)
the Adviser’s certificate at Schedule 5 (Certificate from the Independent Legal
Adviser) signed by the Adviser;



(iii)
any executed documentation required by Clause 12 (Directorships) on or before
the Termination Date (as requested by the Company);



(iv)
the re-signed documents specified in Clause 5.1; and



(b)
the Employee’s compliance with all his obligations under this Agreement;

the Employee will be entitled to (i) the Deferred Compensation Payment subject
to the terms and conditions set out in this Agreement; and (ii) a payment
(“Termination Payment”) of £30,000 (including a statutory redundancy payment of
£2,421) .


6.2.
The Employee shall receive the Termination Payment within 14 working days of the
later of:



(a)
the Termination Date; and








--------------------------------------------------------------------------------

Without prejudice and subject to contract
    












(b)
the date of receipt by the Company of the signed documents specified in
Clause 6.1(a).



6.3.
No deductions for income tax and National Insurance contributions will be made
from the Termination Payment.



7
TAX INDEMNITY



7.1.
Save for any sums deducted by the Company, the Employee agrees that he is
responsible for paying any income tax and employee’s National Insurance
contributions which may be incurred in respect of the payments and benefits
provided to him under this Agreement.



7.2.
Save for any income tax and employee’s National Insurance contributions deducted
by the Company, the Employee shall on demand indemnify the Company and any Group
Company from and against all income tax and employee’s National Insurance
contributions, and any interest, penalties, costs and fines incurred by the
Company and/or any Group Company as a result of or in connection with this
Agreement, provided that the Company first gives the Employee reasonable notice
of any demand for tax which may lead to liabilities under this indemnity and
shall provide the Employee with reasonable access to any documentation he may
reasonably require to dispute such a claim (provided that nothing in this clause
shall prevent the Company from complying with its legal obligations with regard
to HMRC or other competent body). However this indemnity set out in Clause 7.2
will not apply to any interest, penalties, costs and fines which have been
caused by any act or default of the Company, save for those that occurred with
the consent or at the request of the Employee.



8
EXPENSES



8.1.
The Company will reimburse the Employee for all business expenses properly and
reasonably incurred by the Employee in the performance of the Employee’s duties
up to the Termination Date.



8.2.
Any such claim must be submitted prior to the Termination Date and in accordance
with the Company’s normal procedure.



9
STOCK EQUITY AWARDS



9.1.
The Employee has previously been granted equity awards (the “Awards”) under
Affiliated Managers Group, Inc.’s 2013 Incentive Stock Award Plan (the “Plan”),
as set forth in Schedule 4 (Granted stock equity awards). The Employee’s
outstanding Awards will continue to vest up until the Termination Date, subject
always to the terms of the Plan and the applicable award agreements, including
any applicable performance or delivery conditions. Any Awards that have not
vested as at the Termination Date shall lapse and/or be cancelled as of the
close of business on the Termination Date.  Notwithstanding anything to the
contrary, the Employee shall remain subject at all times to the Insider Trading
Policy and Procedures up until, and for three months following, the Termination
Date. 



10
LEGAL COSTS

The Company will pay direct to [LEGAL ADVISOR] the Employee’s reasonable legal
costs in connection with advising the Employee on the termination of his
employment up to a maximum of £500 plus VAT within 30 days of receipt of an
appropriate invoice addressed to the Employee but stated to be payable by the
Company and sent (marked private and confidential) to the Human Resources
Department.


11
REFERENCES



11.1.
Subject to any legal obligations which the Company owes to third parties and any
regulatory obligations or requirements, the Company will provide prospective
employers on request made to the Human Resources Department with a reference in
the form set out in Schedule 3 (Agreed reference).

  
11.2.
If matters are discovered after the date of this Agreement which would have
affected the Company’s decision to provide a reference in the form specified in
Clause 11 to this Agreement, it will inform the Employee and may decline to give
such a reference or may amend the reference to ensure its accuracy (having first
given the Employee a reasonable opportunity to make substantive representations
to the Company in respect of any such proposed amendments).



11.3.
Nothing in this Agreement prevents:








--------------------------------------------------------------------------------

Without prejudice and subject to contract
    












11.3.1.
the Company from providing an appropriate regulatory reference which is full,
frank and honest (or from updating any regulatory reference already given) if:



(a)
requested to provide a reference by a company regulated by a Regulatory
Authority or any other statutory body; by a Regulatory Authority itself; or by
any other statutory body; or



(b)
required to provide a reference by any regulatory or statutory obligation;



11.3.2.
the Company from providing other information which is full, frank and honest if:



(a)
requested to provide information by a Regulatory Authority or any other
statutory or regulatory body; or



(b)
required to provide information by any regulatory or statutory or legal
obligation or as ordered by any court or tribunal; or



(c)
considered appropriate by the Company in order to ensure compliance with any
regulatory or statutory or legal obligation.



12
DIRECTORSHIPS



12.1.
The Employee agrees to execute any documents as may be necessary to give effect
to his removal from directorship of the Company and from all the Employee’s
other directorships and other offices in any Group Companies. The Company has
directors and officers liability insurance for claims concerning matters arising
during the Employee’s employment.



13
COMPANY PROPERTY



13.1.
The Employee will, no later than the Termination Date, return to the Company:



(a)
all Confidential Information;



(b)
all property belonging to the Company and/or any Group Company including (but
not limited to) any company credit card, keys, security pass, identity badge,
mobile telephone, printer, computer, iPad or other tablet or smartphone; and



(c)
all documents, information storage devices, and copies (whether written,
printed, electronic, recorded or otherwise and wherever located) made, compiled
or acquired by him during his employment with the Company or relating to the
business or affairs of the Company or any Group Company or its or their business
contacts,



in the Employee’s possession or under his control.


13.2.
The Employee will, prior to the Termination Date, delete irretrievably any
information relating to the business of the Company or any Group Company that he
has stored on any magnetic or optical disk or memory or other information
storage device (“Equipment”) and all matter derived from such sources which is
in his possession or under his control outside the premises of the Company. The
Employee also warrants to the Company that he has not passed or transferred any
such information on to any third party (including any file sharing or storage
platforms) and that he has not incorporated or adapted any such information into
any material belonging to him or any third party.



13.3.
The Employee agrees that, if the Company has reasonable grounds to suspect that
he has not fully complied with his obligations under Clause 13.2, he will
promptly on the Company’s request deliver up the relevant Equipment (or provide
access to the relevant file sharing or storage platforms) to enable the Company
(or its agents) to examine it. The relevant Equipment shall be returned to the
Employee after such examination has been completed.



13.4.
The Employee shall, upon request by the Company, deliver to the Human Resources
Department full details of all passwords and encryption codes used by him in
relation to the business of the Company and/or any Group Company.



13.5.
The Employee will, if requested to do so by the Company provide a signed
statement that he has complied fully with his obligations under this
Clause 13 (Company property) and provide the Company with such reasonable
evidence of compliance, as may be requested.






--------------------------------------------------------------------------------

Without prejudice and subject to contract
    














14
EMPLOYEE'S UNDERTAKINGS



14.1.
The Employee confirms that clause 15 (Confidentiality) of the Contract of
Employment shall remain in full force and effect after the Termination Date.



14.2.
In consideration of the Company undertakings in Clause 10 (Legal costs) and
Clause 11 (References), the Employee gives the undertakings set out in
Clause 14.3 to Clause 14.7



14.3.
The Employee acknowledges that, as a result of his employment, he has had access
to Confidential Information. He also acknowledges that he remains bound by and
will comply with his ongoing duties of confidentiality to the Company and to the
Group Companies and will not (save as may be required by law or any regulatory
body or for the purposes of obtaining advice from legal or professional advisers
in relation to this Agreement) at any time after the Termination Date:



(a)
use any Confidential Information; or



(b)
disclose any Confidential Information to any person, firm, company or other
organisation whatsoever.



The restrictions in this Clause 14.3 do not apply to any Confidential
Information which is in or comes into the public domain (otherwise than as a
result of any breach by the Employee of any obligation owed by him to the
Company or any Group Company).


14.4.
The existence and terms of this Agreement, the circumstances in which the
Employee’s employment with the Company and/or directorships with the Company or
any Group Company ceased, and all discussions on these subjects will be treated
by the Employee as strictly confidential save as may be required by law or by
any Regulatory Authority or as may be disclosed to:



(a)
the Employee’s wife, legal advisers, professional advisers and treating medical
practitioners; or



(b)
the Employee’s insurer for the purposes of processing a claim for loss of
employment; or



(c)
the Employee’s recruitment consultant or prospective employer to the extent
necessary to discuss his employment history (in relation to the circumstances
leading to the cessation of the Employee’s employment, only).



14.5.
The Employee agrees that he shall not make, or cause to be made, any false,
disparaging, derogatory, damaging and/or critical statements to any person or
entity, including without limitation, any Networking Site or media outlet
(including, but not limited to, any internet-based chat rooms, message boards,
blogs and/or web pages), industry groups, financial institutions, current or
former employees, affiliates, consultants, clients or customers of the Company
or any Group Company or the Group regarding the Company or any Group Company or
the Group or any of its or their partners, directors, officers, employees,
agents or representatives, or about the Company or any Group Company or the
Group’s business affairs, services, products, activities and/or financial
condition. The Employee further agrees that, in addition to the foregoing and
subject to the terms of this Agreement (but save to the extent he carries on
normal business activities which are not otherwise proscribed by this Agreement)
he shall not take any other action or induce anyone else to take any action that
could have a detrimental or harmful effect on the interests of the Company or
any Group Company or the Group or any of its or their officers, employees,
directors, partners, clients, affiliates or business practices, it being
understood that a determination of whether the Employee’s actions have had any
such detrimental or harmful effect shall be at the sole discretion of the
Company.



14.6.
The Employee agrees not to make, or cause to be made, any statement or comment
to the press (whether local, national or specialist) or in any other media
(including any Networking Site) or any other public or semi-public platform
concerning the Employee’s employment with the Company, or its termination, or
the Employee’s resignation or removal from any directorships or other offices
with the Company or any Group Company, without the prior written consent of the
Company.



14.7.
The Employee agrees that he will change any social media profiles on any
Networking Site ultimately at the Termination Date, so that it is unambiguously
clear that the Employee is no longer employed by the Company. In addition, the
Employee shall ensure that the information provided in any of his social media
profiles concerning his employment






--------------------------------------------------------------------------------

Without prejudice and subject to contract
    












with the Company is accurate, including but not limited to the function, tasks
and responsibilities and the duration of the employment.


14.8.
For the avoidance of doubt, nothing in this Agreement precludes the Employee
from making a “protected disclosure” within the meaning of Part 4A (Protected
Disclosures) of the Employment Rights Act 1996 (this includes protected
disclosures made about matters previously disclosed to another recipient), or
from disclosing to an appropriate Regulatory Authority and/or law enforcement
agency any reportable misconduct, breaches and/or offences which the Employee
considers, in his reasonable belief, has or may have occurred, or from
participating in or cooperating with any governmental or regulatory process or
investigation with respect to the same. Further, the Employee will not be held
criminally or civilly liable under any trade secret law for disclosing a trade
secret (i) in confidence to an appropriate Regulatory Authority and/or law
enforcement agency, either directly or indirectly, or to a legal representative,
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) in a complaint or other proceedings; provided, however, that
notwithstanding this immunity from liability, the Employee may be held liable if
he accesses trade secrets by unauthorized means.



15
ONGOING ASSISTANCE



15.1.
The Employee agrees that he will provide the Company and the Group and any
Regulatory Authority and/or appropriate law enforcement authority with such
assistance or information as the Company and the Group and any Regulatory
Authority and/or appropriate law enforcement authority may reasonably request
after the Termination Date. Any reasonable costs incurred in respect of a
request made by the Company or any Group Company will be met by the Company or
the relevant Group Company, subject to Clause 15.2 below. If required, the
Employee will disclose any passwords or other security codes required by the
Company or any Group Company to access company information.



15.2.
Without prejudice to the generality of Clause 15.1, on request by the Company or
the Group or any Regulatory Authority or appropriate law enforcement agency the
Employee agrees to make himself available to, and to cooperate with, the Company
or the Group or the relevant Regulatory Authority or appropriate law enforcement
agency, its or their advisers and any other third party appointed on its or
their behalf in any internal or external investigation or administrative,
regulatory, judicial or quasi-judicial proceedings or similar. The Employee
acknowledges that this could involve, but is not limited to, attending
interviews with the Company or any Group Company (or its or their advisers) or
any Regulatory Authority or appropriate law enforcement agency, responding to or
defending any threatened or actual regulatory or legal process, providing
information in relation to any such process, preparing witness statements and
giving evidence in person on behalf of the Company or the Group.



16
RESTRICTIONS



16.1.
In consideration of the payment of £100, which is subject to deductions for
income tax and employee’s National Insurance contributions, to be paid at the
same time as the statutory redundancy payment under Clause 6, the Employee
agrees that he will comply with the undertakings set out in Schedule 6, save
that in respect of the undertakings in paragraphs 1.1(a) to 1.1(g) inclusive the
Employee is only required to comply until 11 May 2021. Until 11 May 2021, the
Employee shall notify the General Counsel of Affiliated Managers Group, Inc.
prior to undertaking any commitments, including without limitation business
investments, board appointments and non-profit service or political or
governmental activities, which might potentially interfere with the Employee’s
ability to fulfil his continuing responsibilities hereunder or which might
reasonably be expected to have some effect on the public or investor relations
positioning of the Company or Group.



16.2.
If:



(a)
the Employee provides confirmation on, or within 14 days prior to, 15 February
2022 in the form set out in Schedule 7 that he has complied in full with the
terms of this Agreement, including the undertakings set out in Schedule 6
(excluding paragraphs 1.1(a) to 1.1(g) after 11 May 2021), up to and including
the date of such confirmation; and

(b)
the Company in its sole discretion (to be exercised reasonably and in good
faith) determines that the Employee has complied in full with the terms of this
Agreement, including the undertakings set out in Schedule 6 (excluding
paragraphs 1.1(a) to 1.1(g) after 11 May 2021), up to and including the date the
form set out in Schedule 7 is received by the Company,

the Company shall pay the Employee the sum of £232,000 (the “Deferred
Compensation Payment”).





--------------------------------------------------------------------------------

Without prejudice and subject to contract
    












16.3.
Subject to clause 16.2, the Company shall make the Deferred Compensation Payment
no later than 15 March 2022. The Deferred Compensation Payment will be subject
to any necessary or required deduction of income tax and employee’s National
Insurance contributions in its entirety.



16.4.
The Employee understands that if the Company determines in its sole discretion
(to be exercised reasonably and in good faith) that he has provided a false
declaration under the form set out in Schedule 7, the Company will be entitled
to withhold any Deferred Compensation Payment, or if the Deferred Compensation
Payment has been made upon reliance on such a false declaration, the Employee
will be required to repay the Deferred Compensation Payment to the Company and
indemnify the Company for any fees it incurs (including reasonable legal fees)
in respect of seeking repayment of the Deferred Compensation Payment.



16.5.
Should the Employee be in breach of the requirements of clause 16.1 (or any
other provision of this Agreement), he will be in breach of this Agreement and
the Company will be entitled to recover the Deferred Compensation Payment and
damages (including reasonable legal fees) and/or seek injunctive relief.



17
Full and final settlement



17.1.
Without any admission of liability by the Company or any Group Company, the
Employee accepts the terms set out in this Agreement in full and final
settlement of any and all claims, complaints, demands, costs, expenses or rights
of action which the Employee has or may have, however arising:



(a)
whether under common law, contract, statute, pursuant to European Union law or
otherwise; and



(b)
whether in the United Kingdom or in any other jurisdiction in the world,



against the Company or any Group Company or any of its or their respective
directors, officers, employees or shareholders, in connection with or arising
from the Employee’s employment or holding of any directorship or other office,
and/or its termination or cessation (the “Settlement Issues”). In particular
(but without limitation), this waiver and release extends to the Specified
Claims.


17.2.
Clause 17.1:



(a)
does not apply:



(i)
to any claim for pension entitlement which has accrued up to the Termination
Date;



(ii)
to any claims which the Employee has or may have against the Company or any
Group Company or its or their respective directors, officers or employees, in
respect of personal injury, the nature of which has not arisen by or been
alleged by the Employee on or before the date of this Agreement;



(iii)
in respect of the enforcement of this Agreement;



(b)
applies to:



(i)
such matters as are referred to in Clause 17.1 regardless of whether or not the
Employee is aware, as at the date of this Agreement, of the facts giving rise to
such claim or right of action; and



(ii)
such matters as are referred to in Clause 17.1 regardless of whether or not, as
at the date of this Agreement, the law recognises the existence of such claims
or rights of action.



17.3.
By the Employee’s signature of this Agreement the Employee agrees that he will
not institute or commence any claims, actions or proceedings against the Company
or any Group Company in relation to the Settlement Issues before any Employment
Tribunal or court whether in respect of the Specified Claims or otherwise.



17.4.
So far as permitted by law, the Employee agrees that he will not pursue at any
time in the future any subject access request, grievance and/or grievance appeal
or an appeal against dismissal relating to any matter which is within his
knowledge or ought reasonably to have been within his knowledge as at the date
of this Agreement.








--------------------------------------------------------------------------------

Without prejudice and subject to contract
    












18
REPRESENTATIONS AND WARRANTIES



18.1.
The Employee agrees, represents and warrants that:



(a)
the Employee is not aware of any facts or matters which could give rise to any
claim which is not being settled under this Agreement;



(b)
the Employee is not aware of any facts or matters which could give rise to a
claim for personal injury and/or accrued pension rights against the Company
and/or any Group Company;



(c)
the Employee has not commenced and will not commence or continue any action
against the Company and/or any Group Company in relation to the Specified Claims
or in relation to any other claim;



(d)
the Employee has not made any reference to the Information Commissioner in
relation to any alleged breach by the Company or any Group Company of the Data
Protection Act 1998, the GDPR and/or the Data Protection Act 2018.



(e)
as at the date of this Agreement, the Employee has not breached the
confidentiality obligations in the Contract of Employment;



(f)
as at the date of this Agreement, apart from with personnel conducting his
consultation process, the Employee has not made, or caused to be made, any
derogatory, critical or untrue statements concerning the Company or any Group
Company or the Group, its or their business or directors, officers or employees;



(g)
as at the date of this Agreement, the Employee has not done or omitted to do
anything that would entitle the Company summarily to dismiss the Employee
without compensation;



(h)
the Employee has not accepted or received any offer, or an indication of an
offer, (conditional or unconditional) of a contract of employment or a contract
for services or to hold any office or appointment; and



(i)
the Employee has kept confidential the circumstances connected with the
termination of his employment and/or the details of this Agreement, and/or all
discussions and negotiations on these subjects, save where such information has
been disclosed as permitted in accordance with Clause 14.4 or 14.8.



19
ACKNOWLEDGMENT



19.1.
The Employee acknowledges that the Company is relying on Clause 17 (Full and
final settlement), Clause 18 (Representations and warranties) and
Clause 20 (Settlement Agreement) in deciding to enter into this Agreement. If
the Employee breaches any of these provisions and a judgment or order is made
against the Company or any Group Company, the Employee acknowledges that any
such company or person will have a claim against the Employee for damages of not
less than the amount of the judgment or order.



19.2.
The Employee agrees that if he pursues a claim against the Company and/or any
Group Company, their respective directors, officers or employees in respect of
the Specified Claims the Company will have an option (at its sole discretion) to
require him to repay to the Company a sum equivalent to any Deferred
Compensation Payment made under Clause 16.2 (after deduction of all tax and
National Insurance contributions due). If the Company elects to require such
repayment by the Employee, it shall notify him of this in writing. On receipt of
such notification from the Company the Employee shall make such repayment in
full to the Company plus interest from the date of the payment up to the date of
such repayment, calculated at Barclays Bank Base Rate + 2%. The Employee agrees
that said sum will be recoverable by the Company as a debt, and that the Company
will be released from any continuing obligations under this Agreement, but that
the remainder of the Agreement shall remain in force.



20
SETTLEMENT AGREEMENT



20.1.
The Employee acknowledges that the conditions regulating settlement agreements
and compromise agreements under section 288(2B) of the Trade Union and Labour
Relations (Consolidation) Act 1992, section 203(3) of the Employment Rights Act
1996, Regulation 35(3) of the Working Time Regulations 1998, section 49(4) of
the National Minimum Wage Act 1998, Regulation 41(4) of the Transnational
Information and Consultation of Employees Regulations 1999, Regulation 9 of the
Part-time Workers (Prevention of Less Favourable Treatment) Regulations 2000,
Regulation 10 of






--------------------------------------------------------------------------------

Without prejudice and subject to contract
    












the Fixed-term Employees (Prevention of Less Favourable Treatment) Regulations
2002, Regulation 40(4) of the Information and Consultation of Employees
Regulations 2004, Regulation 18 of the Transfer of Undertakings (Protection of
Employment) Regulations 2006, paragraph 13(1) of the schedule to the
Occupational and Personal Pension Schemes (Consultation by Employers and
Miscellaneous Amendment) Regulations 2006 and section 147(3) of the Equality Act
2010 are satisfied.


20.2.
The Employee confirms that he has received legal advice from the Adviser in
relation to the terms and effect of this Agreement, in particular its effect on
him bringing any claim in the Employment Tribunal.



20.3.
The Employee has provided the name of the Adviser from whom he has taken said
advice and the name and address of the organisation for whom the Adviser works
and the Adviser has, on the headed notepaper of the Adviser’s organisation,
signed a copy of the certificate set out in Schedule 5 (Certificate from the
Independent Legal Adviser) to this Agreement.



21
MISCELLANEOUS



21.1.
Save for any Group Company, and for any directors, officers or employees of the
Company or any Group Company, the parties do not intend any third party to have
the right to enforce any provision of this Agreement under the Contracts (Rights
of Third Parties) Act 1999. The parties may terminate or vary this Agreement
without the consent of any third party, even if that variation or termination
affects the benefits conferred in this Agreement on that third party.



21.2.
Each party on behalf of itself and, in the case of the Company, as agent for any
Group Companies acknowledges and agrees that:



(a)
Without prejudice to the rules and agreements concerning the Awards under Clause
9.1, this Agreement is the entire agreement between the parties, and replaces
all previous agreements and understandings between them in relation to the
Employee’s employment by the Company. These are deemed to have terminated as
from the date of this Agreement;



(b)
in entering into this Agreement, the parties agree that no representations,
warranties, undertakings or promises have been expressly or impliedly given by
any person (whether a party to this Agreement or not, and whether in writing or
not), other than those that are expressly stated in this Agreement; and



(c)
the only rights or remedies available to the parties arising out of any
statement, representation, assurance or warranty shall be for breach of contract
under the terms of this Agreement.



Nothing in this agreement shall, however, operate to limit or exclude any
liability for fraud.


21.3.
Although marked “without prejudice” and “subject to contract”, once this
Agreement has been signed by the Company and by the Employee and the certificate
attached at Schedule 5 (Certificate from the Independent Legal Adviser) has been
signed by the Adviser, it will be treated as an open agreement and binding
between the Company and the Employee.



21.4.
This Agreement may be executed in any number of counterparts, which shall each
constitute an original and together constitute one agreement.  If this Agreement
is executed in counterpart, it shall not be effective unless each party has
executed at least one counterpart and the Adviser has signed the certificate
attached at Schedule 5 (Certificate from the Independent Legal Adviser).



21.5.
Any reference in this Agreement to one gender includes a reference to the other
gender. A reference to a Clause or Schedule is to a Clause of or Schedule to
this Agreement and any reference to this Agreement includes its Schedules.



21.6.
A reference to a statute or a statutory provision includes a reference to:



(a)
any statutory amendment, consolidation or re-enactment of it to the extent in
force from time to time;



(b)
all orders, regulations, instruments or other subordinate legislation (as
defined in section 21(1) of the Interpretation Act 1978) made under it to the
extent in force from time to time; and



(c)
any statute or statutory provision of which it is an amendment, consolidation or
re-enactment.








--------------------------------------------------------------------------------

Without prejudice and subject to contract
    












21.7.
The headings to the Clauses are for ease of reference only and are to be ignored
when interpreting this Agreement.



22
GOVERNING LAW AND JURISDICTION



22.1.
This Agreement and any non-contractual obligations arising in connection with it
are governed by and construed in accordance with the laws of England.



22.2.
The English courts have exclusive jurisdiction to determine any dispute arising
in connection with this Agreement, including disputes relating to any
non-contractual matters.

This Agreement has been entered into on the date stated at the beginning of this
Agreement.




































    






    






    

































--------------------------------------------------------------------------------


Without prejudice and subject to contract
Schedule 1 : Definitions




Schedule 1

Definitions
“Adviser” means a relevant independent adviser (as defined in section 203
Employment Rights Act 1996) from whom the Employee has received legal advice as
to the terms and effect of this Agreement and, in particular, its effect on the
Employee’s ability to pursue his rights before an Employment Tribunal.


“Confidential Information” means any trade secret or other information of a
confidential nature belonging to or relating to the Company and/or any Group
Company in whatever form (including, without limitation, in written, oral,
visual or electronic form or on any magnetic or optical disk or memory and
wherever located) including but not limited to:


(a)
past, present and future business and investment plans and strategy;



(b)
present and future marketing and sales plans and strategy;



(c)
past or present or proposed business dealings;



(d)
personnel and client information;



(e)
financial plans and projections;



(f)
past financial performance;



(g)
research and development projects, plans and studies;



(h)
proposed new products or services, or refinements to existing products or
services;



(i)
formulae, production processes, secret processes and new working methods;



(j)
market research and analysis;



(k)
contact details of business contacts and clients, whether contained on a Company
database or a Networking Site;



(l)
client requirements and contract details;



(m)
supplier sources and terms of business;



(n)
any information which is marked “confidential” or with a cognate expression, or
which the Employee has been told is confidential;



(o)
any information which he would reasonably expect that the Company or any Group
Company would regard as confidential; and



(p)
any information given to the Company or any Group Company in confidence by a
third party;



that the Employee created, developed, received, obtained or became aware of in
connection with and/or during the period of his employment.


“Contract of Employment” means the Employee’s contract dated 6 December 2016 (as
amended).


“FCA” means the Financial Conduct Authority.


“GDPR” means the General Data Protection Regulation ((EU) 2016/679).


“Group” means the Company and all Group Companies.


“Group Company” means the Company and Affiliated Managers Group, Inc. or any
Holding Company of Affiliated Managers Group, Inc. and/or any Subsidiary of
Affiliated Managers Group, Inc., or any Subsidiary of any such Holding Company,
or any





--------------------------------------------------------------------------------

Without prejudice and subject to contract
Schedule 1 : Definitions


other company or limited liability partnership or partnership or other entity in
which Affiliated Managers Group, Inc. or any Holding Company or Subsidiary of
Affiliated Managers Group, Inc. directly or indirectly holds an ownership
interest from time to time of more than 5% of the issued share capital,
revenues, earnings, or value thereof.


“HMRC” means HM Revenue and Customs.


“Holding Company” means a parent undertaking as defined in section 1162 of the
Companies Act 2006.


“Networking Site” means LinkedIn, Twitter, Facebook or any other professional
and/or social networking site.


“PRA” means the Prudential Regulation Authority.


“Regulatory Authority” means the FCA, the PRA, or any successor body which
carries out some or all of their functions or any other regulatory authority or
quasi-regulatory authority or industry standard-setting body relevant to the
Company or any Group Company and applicable to the Employee.


“Rules and Regulations” means any applicable rules, regulations, guidance, codes
of practice, directions and decisions of any Regulatory Authority as from time
to time amended, varied or altered and as determined applicable by the Company.


“Specified Claims” has the meaning set out in Schedule 2 (Specified Claims).


“Subsidiary” means a subsidiary undertaking as defined in section 1162 of the
Companies Act 2006.


“Termination Date” means 31 January 2021 or such other date as may be determined
by written agreement between the parties.









































--------------------------------------------------------------------------------


Without prejudice and subject to contract
Schedule 2 : Specified Claims








Schedule 2
Specified Claims
The claims specified in this Schedule 2 (Specified Claims) are claims either
arising out of or connected with the circumstances surrounding the Employee’s
employment and its termination or the Employee’s directorships or his removal or
resignation from them:


1
failure (or otherwise) to pay in lieu of notice or damages for termination of
employment without notice under the Employment Rights Act 1996;



2
breach of contract including but not limited to unpaid wages, unpaid notice pay,
unpaid holiday pay, unpaid sick pay, maternity pay (statutory or otherwise),
paternity pay (statutory or otherwise), adoption pay (statutory or otherwise),
bonus and commission;



3
any claim under Part II of the Employment Rights Act 1996;



4
any claim in respect of any share options, equity awards or any other bonus
schemes held by the Employee in the Company or in any Group Company or ancillary
schemes offered or provided by the Company or any Group Company;



5
personal injury claims the nature of which has arisen by or has been alleged by
the Employee on or before the date of this Agreement;



6
any claim under tort or common law;



7
unfair dismissal (constructive or otherwise) under section 98 of the Employment
Rights Act 1996;



8
failure to pay a redundancy payment whether statutory under the Employment
Rights Act 1996 or enhanced;



9
unauthorised deductions from wages or payments under the Employment Rights Act
1996;



10
failure to provide equal treatment or pay for like, equivalent or equal value
work whether arising under the Equality Act 2010 or the EU Equal Pay Directive
No 75/117/EEC or Article 157 of the Treaty of the Functioning of the European
Union;



11
discrimination (direct or indirect), harassment or victimisation related to sex,
gender reassignment, being married or in a civil partnership, pregnancy or
maternity leave, or harassment of a sexual nature, under the Equality Act 2010;



12
discrimination (direct or indirect), harassment or victimisation related to
race, colour, nationality or ethnic origin or national origin under the Equality
Act 2010;



13
discrimination (direct or indirect), harassment or victimisation related to
disability or failure of an employer to make reasonable adjustments under the
Equality Act 2010, or discrimination arising from a disability under the
Equality Act 2010;



14
discrimination (direct or indirect), harassment or victimisation related to
religion or belief under the Equality Act 2010;



15
discrimination (direct or indirect), harassment or victimisation related to
sexual orientation under the Equality Act 2010;



16
discrimination (direct or indirect), harassment or victimisation related to age
under the Equality Act 2010;



17
unfair dismissal (constructive or otherwise) or other detriment on the grounds
of or in relation to claiming, asserting or exercising a statutory right under
the Employment Rights Act 1996;



18
unfair dismissal (constructive or otherwise) or other detriment due to
exercising rights relating to protected public interest disclosures under the
Public Interest Disclosure Act 1998 and the Employment Rights Act 1996;








--------------------------------------------------------------------------------

Without prejudice and subject to contract
Schedule 2 : Specified Claims






19
unfair dismissal (constructive or otherwise), less favourable treatment or other
detriment as a result of being a part-time worker by comparison to a full time
worker pursuant to the Part-time Workers (Prevention of Less Favourable
Treatment) Regulations 2000;



20
unfair dismissal (constructive or otherwise), less favourable treatment or other
detriment as a result of being a fixed-term employee by comparison to a
permanent employee pursuant to the Fixed-term Employees (Prevention of Less
Favourable Treatment) Regulations 2002;



21
unfair dismissal (constructive or otherwise) or other detriment due to
exercising or seeking to exercise rights to be accompanied or to accompany a
fellow employee at a disciplinary or grievance hearing or failure to postpone
the hearing if the employee’s companion is unavailable under the Employment
Relations Act 1999 and the Employment Rights Act 1996;



22
unfair dismissal (constructive or otherwise) or other detriment (including
victimisation) on grounds of or in relation to a pregnancy, child birth,
ante-natal care (or pay), maternity leave, paternity leave, shared parental
leave, unpaid parental leave, adoptive leave, keeping in touch days or time off
for dependants under the Employment Rights Act 1996, the Maternity and Parental
Leave etc Regulations 1999, the Paternity and Adoption Leave Regulations 2002,
the Additional Paternity Leave Regulations 2010 and the Shared Parental Leave
Regulations 2014;



23
unreasonably postponing a period of parental leave or preventing or attempting
to prevent an employee taking parental leave under the Employment Rights Act
1996;



24
unfair dismissal (constructive or otherwise) or any other detriment in relation
to a request for flexible working or any other claim in relation to a request
for flexible working under the Employment Rights Act 1996;



25
breach of contract arising out of a failure to comply with Regulation 4 of the
Transfer of Undertakings (Protection of Employment) Regulations 2006;



26
unfair dismissal (constructive or otherwise) on grounds that the dismissal was
due to a transfer or a reason connected with it under the Transfer of
Undertakings (Protection of Employment) Regulations 2006;



27
unfair dismissal (constructive or otherwise) or other detriment relating to
being, not being or proposing to become a trade union member under the Trade
Union and Labour Relations (Consolidation) Act 1992;



28
unfair dismissal (constructive or otherwise) or other detriment relating to
failure to limit the weekly or nightly working time, or to ensure appropriate
rest periods and breaks or compensatory rest or annual leave entitlement or
payment in lieu of leave under the Working Time Regulations 1998;



29
unfair dismissal (constructive or otherwise) or other detriment for being an
employee representative or standing for elections or performing or proposing to
perform the functions or activities as an employee representative under the
Employment Rights Act 1996;



30
unfair dismissal (constructive or otherwise) or other detriment for health and
safety reasons under the Employment Rights Act 1996;



31
unfair dismissal (constructive or otherwise) or other detriment for making or
proposing to make an application, exercising a right or bringing proceedings or
alleging grounds for bringing proceedings relating to flexible working under the
Employment Rights Act 1996;



32
failure to provide a written statement of reasons for dismissal or disputes as
to the contents of the statement under the Employment Rights Act 1996;



33
failure on the part of the Company to inform and consult with appropriate
employee representatives or a trade union about a proposed transfer or fulfil
the requirements for the election of employee representatives under the Transfer
of Undertakings (Protection of Employment) Regulations 2006;



34
failure on the part of the Company to inform and consult with the Employee,
their elected representative or trade union over a redundancy situation pursuant
to the Trade Union and Labour Relations (Consolidation) Act 1992;








--------------------------------------------------------------------------------

Without prejudice and subject to contract
Schedule 2 : Specified Claims






35
failure on the part of the Company to fulfil the requirements for the election
of employee representatives relating to a redundancy situation pursuant to the
Trade Union and Labour Relations (Consolidation) Act 1992;



36
failure to allow time off for public duties or for dependants pursuant to the
Employment Rights Act 1996;



37
failure to allow reasonable time off to look for work or arrange training or
failure to provide remuneration for time off under the Employment Rights Act
1996;



38
failure to provide a written statement of terms and conditions or an adequate
statement and a statement of any subsequent changes to those terms under the
Employment Rights Act 1996;



39
failure to provide a written itemised pay statement or an adequate statement
under the Employment Rights Act 1996;



40
any claims under the Protection from Harassment Act 1997; and



41
any claims under the Data Protection Act 1998, the GDPR and/or the Data
Protection Act 2018.








--------------------------------------------------------------------------------


Without prejudice and subject to contract
Schedule 6 : Undertakings






Schedule 6
Undertakings
Definitions


Capacity means acting:


(a)
directly or indirectly, either alone or jointly, with or on behalf of any
person, undertaking or organisation; and



(b)
as principal, partner, manager, employee, contractor, director, consultant,
investor, holder of shares or securities, co-venturer, or otherwise; but



(c)
excluding (x) the ownership for investment purposes only of not more than 5% of
the issued ordinary shares of a company whose shares are listed on any
Recognised Investment Exchange (as defined in section 285 of the Financial
Services and Markets Act 2000 (as amended from time to time)) and (y) acting as
an agent for a Restricted Business in the course of employment for a business
which is not a Restricted Business.



Fund shall mean any collective investment vehicle (whether open-ended or
closed-ended), including, without limitation, an investment company, a general
or limited partnership, a trust or a commingled fund, in any such case organised
(or otherwise formed) in any jurisdiction.


Investment Management Services shall mean any services which involve, or which
are related or incidental to: (i) the management of an investment account or
fund (or portions thereof or a group of investment accounts or funds); (ii) the
giving of advice with respect to the investment and/or reinvestment of assets or
funds (or any group of assets or funds); or (iii) otherwise acting as an
investment adviser subject to the Rules and Regulations of an applicable
Regulatory Authority.


Key Employee means an employee or officer or contractor or consultant of the
Company or any Group Company as at the Termination Date who:


(a)
has senior managerial, executive or senior technical status within the Company
or any Group Company;



(b)
is employed in a role which has significant responsibility with respect to
Investment Management Services; or



(c)
has a title at the Director level or above.



Restricted Client means any person, undertaking or organisation who is, or
during the two year period prior to the Termination Date was, a recipient of
Investment Management Services from the Company or any Group Company, either
directly, or indirectly through an intermediary (including but not limited to a
wrap sponsor, or as an investor in a Fund for which the Company or a Group
Company acts (or acted) as a sponsor, adviser or sub-adviser); and with whom or
which the Employee had material dealings at any time during the 12 month period
immediately preceding the Termination Date and/or with respect to which the
Employee had access to proprietary or confidential information.


Restricted Prospective Client means any person, undertaking or organisation who
or which is or has been conducting discussions or negotiations with a view to
becoming a recipient of Investment Management Services from the Company or Group
Company at any time during the 12 month period immediately preceding the
Termination Date; and where such discussions or negotiations being either
directly with the Employee or otherwise where the Employee has material
knowledge of such discussions or negotiations.


Restricted Business means a business or a division of a business, conducted in
any jurisdiction in which the Company or any Group Company operate and in which
the Employee has material dealings, that invests in or acquires boutique or
specialist investment managers or advisers, or has adopted a strategy or
developed a business plan to invest in or acquire multiple boutique or
specialist investment managers or advisers.





--------------------------------------------------------------------------------

Without prejudice and subject to contract
Schedule 6 : Undertakings




1
UNDERTAKINGS



1.1.
The Employee will not in any Capacity (without receiving the express written
approval of the Company in advance):



(a)
be employed, engaged, or be concerned or interested in, or provide services to,
or invest in, any Restricted Business;



(b)
take any action to negotiate or discuss with any person or entity, or solicit or
seek to solicit:



(i)
any investment in any entity in which the Company or any Group Company hold any
securities or other investment interests; or



(ii)
any investment in any other entity with which the Company or any Group Company
is or was discussing or negotiating any possible investment therein at any time
during the 12 months preceding the Termination Date where the Employee was aware
of such discussions and/or negotiations at the time of his action;



(c)
provide Investment Management Services to any Restricted Client or Restricted
Prospective Client in competition with the Company or any Group Company;



(d)
deal with, or facilitate or assist a third party to deal with, any Restricted
Client or Restricted Prospective Client for the purpose of providing, or seeking
to provide, Investment Management Services in competition with the Company or
any Group Company;



(e)
canvass, solicit or approach, or facilitate or assist a third party to canvass,
solicit or approach, any Restricted Client or Restricted Prospective Client, for
the purpose of providing, or seeking to provide, Investment Management Services
in competition with the Company or any Group Company;



(f)
cause, or seek to cause, or facilitate or assist a third party to cause, any
funds or accounts in respect of which the Company or any Group Company provide
Investment Management Services to be withdrawn;



(g)
divert or take away, or seek to divert or take away, or facilitate or assist a
third party to divert or take away, any funds or investment accounts in respect
of which the Company or any Group Company provide Investment Management
Services;



(h)
(i) solicit or entice, or seek to solicit or entice, away from the employment of
the Company or any Group Company; (ii) offer to employ or engage; (iii) employ
or engage; or (iv) induce the breach of contract of employment of, any Key
Employee;



(i)
do or say anything likely or calculated to lead any person, undertaking or
organisation to withdraw from or cease to continue offering to any Group Company
any rights of purchase, sale, import, distribution or agency;



(j)
make, or cause to be made, any false, disparaging, derogatory, damaging and/or
critical statements to any person or entity, including without limitation, any
Networking Site or media outlet (including, but not limited to, any
internet-based chat rooms, message boards, blogs and/or web pages), industry
groups, financial institutions, current or former employees, affiliates,
consultants, clients or customers of the Company or any Group Company or the
Group regarding the Company or any Group Company or the Group or any of its or
their partners, directors, officers, employees, agents or representatives, or
about the Company or any Group Company or the Group’s business affairs,
services, products, activities and/or financial condition; or take any other
action or induce anyone else to take any action that could have a detrimental or
harmful effect on the interests of the Company or any Group Company or the Group
or any of its or their officers, employees, directors, partners, clients,
affiliates or business practices (it being understood that a determination of
whether the Employee’s actions have had any such detrimental or harmful effect
shall be at the sole discretion of the Company); and



(k)
falsely represent himself as being connected with or interested in the Group.



1.2.
The Employee agrees that:



(i)
he has taken legal advice in relation to the restrictions contained in
paragraphs 1.1(a) to 1.1(k);








--------------------------------------------------------------------------------

Without prejudice and subject to contract
Schedule 6 : Undertakings




(ii)
each of the provisions contained in paragraphs 1.1(a) to 1.1(k) constitutes an
entirely separate, severable and independent covenant and restriction on him;



(iii)
the duration, extent and application of each of the restrictions contained in
paragraphs 1.1(a) to 1.1(k) is no greater than is necessary for the protection
of the legitimate business interests of the Group;



(iv)
if a restriction on the Employee contained in paragraph 1.1(a) to 1.1(k) is
found to be void but would be valid if some part of it were deleted, the
restriction will apply with such deletion as may be necessary to make it valid
and effective; and



(v)
the provisions of this Schedule 6 are given for the benefit of the Company and
each Group Company and may be enforced by the Company on behalf of all or any of
them. The Company may also assign the benefit of any of the provisions of this
Schedule 6 to any Group Company.








--------------------------------------------------------------------------------






EXECUTION PAGE
Company


Signed by Alexandra K. Lynn for and on behalf of AFFILIATED MANAGERS GROUP
LIMITED
)
)
 
 
 
/s/ Alexandra K. Lynn
 
 
Alexandra K. Lynn
Authorized Signatory









Employee


Signed by Mr. Hugh P. B. Cutler
)
/s/ Hugh P. B. Cutler






